DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/21 have been fully considered but they are not persuasive.  Rozenberg registers differences and deltas between parallel objects of the scene and the matching model and records the differences and deltas.  Applicant argues that Rozenberg simply identifies and records differences and deltas without providing any assessment of how these differences and deltas might relate to the quality of the current stage of the assembly process.  However, as acknowledge by Applicant, Rozenberg teaches that these registered differences and deltas are “indicative of non-complete, erroneously completed and/or prior to schedule compete objects”.  Examiner asserts that these indicators are indicative of the quality of the current stage of the assembly process, and thus read on the overall stage assessment as recited in independent claims 1, 20, and 26.
Futhermore, and more specifically, Rozenberg additionally teaches, “Indicated object differences/errors/deltas may include, visually marking: objects or object-features missing from the actual digitized scene but missing from the respective 3-dimensional site model; differences in the size, shape, position and/or orientation of objects or object-features identified as similar in both the scene and the model, for example in non-complete objects/features; objects or object-features associated with later or alternative construction stages/plans” (e.g., [0017]-[0018], [0090]-[0091]).  Likewise, examiner asserts that these indicators read on the overall 
Rozenberg is not considered to teach the specific overall stage assessment recited in dependent claims 3 and 25, where it is recited that “the overall stage assessment includes a grade that indicates how the current stage has progressed with respect to selected tolerances”.  However, secondary reference Deans et al. US 2012/0136470 has been introduced to reject these claims, as detailed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-16, 20, 21, 23, 24, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozenberg et al. US 2018/0082414 (“Rozenberg”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
Per claims 1, 2, 4-16, Rozenberg discloses:
1.	A method for performing automated supervision and inspection of an assembly process, the method being implemented using a computer system and comprising:
generating sensor data at an assembly site using a sensor system positioned relative to the assembly site (e.g., [0065], [0076]);
identifying, by the computer system, a current stage of an assembly process for building an assembly at the assembly site based on the sensor data (e.g., [0080], [0083]);
identifying, by the computer system, a context for the current stage (e.g., [0086], [0083]); and
generating, by the computer system, a quality report for the assembly based on the sensor data and the context for the current stage (e.g., [0068], [0086], [0087]), the quality report including an overall stage assessment that indicates a quality of the current stage of the assembly process (e.g., [0017]-[0018], [0086]-[0087], [0090]-[0091]: “Indicated object differences/errors/deltas may include, visually marking: objects or object-features missing from the actual digitized scene but missing from the respective 3-dimensional site model; differences in the size, shape, position and/or orientation of objects or object-features identified as similar in both the scene and the model, for example in non-complete objects/features; objects or object-features associated with later or alternative construction stages/plans”).  

4.	The method of claim 2, wherein identifying, by the computer system, the current stage of the assembly process comprises:
detecting, by the computer system, a plurality of objects using the imaging data; and
matching, by the computer system, at least a portion of the plurality of objects to parts for the assembly using at least one of images of the parts or models of the parts, wherein the portion of the plurality of objects matched to the parts is a plurality of matched objects (e.g., Fig. 4A, [0079], [0080], [0100]).
5.	The method of claim 4, wherein matching, by the computer system, the at least a portion of the plurality of objects to the parts comprises:
matching, by the computer system, the at least a portion of the plurality of objects to parts for the assembly using at least one of machine learning, deep learning, computer vision, a customized learning technique, computational learning, or artificial intelligence learning (e.g., [0100]).
6.	The method of claim 4, wherein identifying, by the computer system, the current stage of the assembly process further comprises:
determining, by the computer system, at least one of a plurality of locations and a plurality of orientations for the plurality of matched objects with respect to a reference coordinate system for the assembly site; and

7.	The method of claim 6, wherein identifying, by the computer system, the context comprises:
determining, by the computer system, the context for the current stage of the assembly process using context information stored in a data repository, wherein the context includes at least one of a nominal condition for the assembly at the current stage, a nominal condition for each part expected to be present at the current stage, selected tolerances for the nominal condition for the assembly at the current stage, an identification of steps completed prior to the current stage, an identification of steps to be completed during the current stage, or an identification of steps to be completed after the current stage (e.g., [0079]-[0080], [0086], [0083]).  
8.	The method of claim 6, wherein generating, by the computer system, the quality report comprises:
generating, by the computer system, a matching assessment that indicates whether one or more of the plurality of objects detected is unable to be matched to a corresponding part and whether one or more of the plurality of matched objects does not match a part that is expected to be present at the current stage of the assembly process (e.g., [0087], [0091]).  
9.	The method of claim 6, wherein generating, by the computer system, the quality report comprises:

10.	The method of claim 6, wherein generating, by the computer system, the quality report comprises:
generating, by the computer system, an inconsistency assessment that indicates whether any features have been identified and whether any identified features are outside of selected tolerances, wherein a feature is selected from one of a crack, a dent, a twist, or a surface level feature (e.g., [0114], [0116]).
11.	The method of claim 10, further comprising:
detecting, by the computer system, one or more features in the assembly using at least one of machine learning, deep learning, computer vision, a customized learning technique, computational learning, or artificial intelligence learning (e.g., [0100]).  
12.	The method of claim 1, further comprising:
generating, by the computer system, guidance information for guiding a human operator during the assembly process based on the context for the current stage of the assembly process (e.g., Fig. 11B, [0106], Fig. 7A, [0090]-[0092])). 
13.	The method of claim 12, wherein generating the guidance information comprises:
generating, by the computer system, current stage guidance for use by the human operator to perform one or more tasks during the current stage of the assembly process (e.g., Fig. 7A, [0090]-[0092]).  

generating, by the computer system, next stage guidance for use by the human operator to perform one or more tasks during a next stage of the assembly process (e.g., Fig. 7A, [0090]-[0092]).
15.	The method of claim 12, further comprising:
displaying, by the computer system, the guidance information on a display system positioned relative to the assembly site (e.g., Fig. 11B, [0106]).  
16.	The method of claim 1, further comprising:
storing, by the computer system, the quality report as part of a record corresponding to the current stage of the assembly process in a data repository to thereby build a history of records for the assembly process (e.g., [0068]).

Claims 20, 21, and 23, 24, 26-30 recite features analogous to those recited in claims 1, 2, and 4-16 above and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg in view of Deans et al. US 2012/0136470 (“Deans”).
Rozenberg discloses presenting, by the computer system, at least a portion of the quality report on a display system (e.g., [0017]-[0018], [0090]-[0091]), as recited in claim 25.
Rozenberg does not explicitly disclose wherein the overall stage assessment includes a grade that indicates how the current stage has progressed with respect to selected tolerances, as recited in claims 3 and 25.
Deans (in combination with Rozenberg) discloses:
3.	The method of claim 1, wherein the overall stage assessment includes a grade that indicates how the current stage has progressed with respect to selected tolerances (e.g., [0038]-[0040] of Deans).  
25.	The method of claim 20, further comprising: presenting, by the computer system, at least a portion of the quality report on a display system, wherein the overall stage assessment includes a grade that indicates how the current stage has progressed with respect to selected tolerances (e.g., [0038]-[0040] of Deans).
Rozenberg and Deans are analogous art since both pertain to production process step monitoring and quality evaluation.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rozenberg with Deans since Deans teaches by assigning a grade to a product indicative of whether the product is within predetermined tolerances for that particular production step, production line adjustments can be provided to future processing steps in order to process the product to have optimal quality (e.g., [0038]-[0043]).
s 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg in view of Case et al. US 2012/0327215 (“Case”).
Rozenberg does not explicitly disclose the features of claims 17-19 and 22.
Case (in combination with Rozenberg) discloses:
17.	The method of claim 16, further comprising:
determining, by the computer system, whether the quality report for the current stage of the assembly process indicates that an issue of interest is present; and
rolling back through the history of records, via the computer system, to identify a root cause of the issue of interest (e.g., [0049]).  
18.	The method of claim 17, wherein rolling back through the history of records comprises:
analyzing, by the computer system, a first record corresponding to a selected stage of the assembly process immediately prior to the current stage of the assembly process (e.g., [0049]).  
19.	The method of claim 18, wherein rolling back through the history of records further comprises:
determining, by the computer system, whether the root cause occurred during the selected stage; and
analyzing, by the computer system, a second record corresponding to another stage of the assembly process immediately prior to the selected stage (e.g., [0049]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rozenberg with Case in order to narrow the list of potential assembly error sources and speed up root cause failure analysis, as taught by Case (e.g., [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
04/20/21